[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 10-14319
                                                         DECEMBER 19, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                D.C. Docket No. 6:10-cr-00035-JA-GJK-2


UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                            versus

LORANZO THOMAS,

                                                    Defendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (December 19, 2011)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
      John S. Mills and Gregory Philo, appointed counsel for Loranzo Thomas in

this direct appeal, have moved to withdraw from further representation of the

appellant, and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Thomas’s convictions

and sentences are AFFIRMED.




                                          2